Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 65-81 are all the claims.

Election/Restrictions
2.	Applicant’s election without traverse of Group II in the reply filed on 4/29/2022 is acknowledged.
3.	Claims 65-73 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/29/2022.
4.	Claims 74-81 are all the claims under examination.

Information Disclosure Statement
5.	The IDS’ of 4/10/2020, 4/10/2020, 9/28/2020, 10/26/2020, 12/7/2020, 12/9/2020, and 8/6/2021 have been considered and entered. The initialed and dated 1449 forms are attached.

Drawings
6.	The drawing for Figure 5 filed of 4/10/2020 is objected to because of the use of the term CellVue Burgundy, which is a trade name or a mark used in commerce.  The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Corrected drawing sheet(s) in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
7.	The disclosure is objected to because of the following informalities:
a) The use of the term, e.g., Tris, CLIPS Technology, QIFIKIT, FACSCanto II, PE-Cy7, CellVue Burgundy, Guava EasyCyte, Superdex 200, ATCC, BiTE, DART, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
b) The specification contains a misspelling for Miltenyi Biotec [0121] and FACSCanto II flow cytomter [0192].  
Appropriate correction is required.

8.	The abstract of the disclosure is objected to because is recites indefinite language “e.g., human CD33 and human CD3”.  It is not clear if the language is optional, exemplary or intended to be included as part of the description of the invention.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 80-81 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 80-81 recite the limitation "wherein the heterodimer is administered daily at about 15 µg" in Claim 80 and “wherein the heterodimer is administered daily at about 50 µg" in Claim 81.  There is insufficient antecedent basis for this limitation in the claims which in depending from Claim 79 requires both a first and second administration step. It is not clear whether the limitations in Claims 80-81 refer to the first and/or second administration steps.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 74-81 is/are rejected under 35 U.S.C. 103 as being obvious over Evnin et al (WO 2016/196230; IDS 9/28/2020).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
The claims are prima facie obvious over Evnin.
The current generic claim 74 is directed to a method of treating MDS in a patient administering the homodimer peptide composition AMV564, a CD3 and CD33 binding protein, which is described as a composition comprising two polypeptide each of SEQ ID NO: 138 from the instant application which is in fact SEQ ID NO: 138 without histidine purification tag or SEQ ID NO: 113 with histidine tag from the referenced disclosure of Evnin et al. (Diabody 16) (SCORE and Evnin 0014). Evnin teaches treating MDS comprising the bispecific, tandem diabody comprising two polypeptide of SEQ ID NO 138 (or AMV 546) in a subject having myelodysplatic syndrome (MDS) [0040; 0123; 0141]. Evnin at [0144] discloses administering thru subcutaneous routes for the tandem diabody, and at dose ranges determined to be patient specific but specifically for clone 16 at 5 ug and 50 ug (Figure 14) or 0.1 ug, 1 ug or 10 ug (Figure 12). Evnin does not define the meaning of “about” for any dose falling within “about 15 ug to about 50ug”, and where the instant specification does not teach an improved, unexpected or surprising result obtained for the claimed dose range, the instant claim 74 is prima facie obvious.
The instant claim 75 is drawn to the daily dose of from about 15 ug to about 50 ug. Evnin teaches daily injections in the working examples. Herein again, Evnin does not define the meaning of “about” for any dose falling within “about 15 ug to about 50ug” that would necessarily exclude a dose less than 15 ug or one that is 10 ug, and where the instant specification does not teach an improved, unexpected or surprising result obtained for the claimed dose range, the instant claim 75 is prima facie obvious.
The instant claim 76 is drawn to the daily dose of from about 15 ug. Herein again, Evnin does not define the meaning of “about” for any dose falling within “about 15 ug to about 50ug” that would necessarily exclude a dose less than 15 ug or one that is 10 ug, and where the instant specification does not teach an improved, unexpected or surprising result obtained for the claimed dose range, the instant claim 76 is prima facie obvious.
The instant claim 77 is drawn to the daily dose of from about 50 ug. Herein again, Evnin does not define the meaning of “about” but does disclose a dose of 50 ug but where the instant specification does not teach an improved, unexpected or surprising result obtained for the claimed dose range, the instant claim 77 is prima facie obvious.
The instant claims 78-81 are drawn to a treatment cycle which is not explicitly taught by Evnin but where Evnin appreciates weekly or monthly regimens at time of progression of the disease [0047; claim 22]. Again, where the instant specification does not teach an improved, unexpected or surprising result obtained for the claimed cycle dose amount, the instant claim 78-81 are prima facie obvious.
It would be obvious considering the teachings of Evnin to claim AMV564 where Evnin teaches and appreciates the application towards treating MDS and MDS may be harbored within a similar environment as AML for such a plethora of cells. While not identical, conceptually the claims are overlapping with the disclosure of Evnin.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claims 74-81 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9803029 in view of Evnin et al (WO 2016/196230; IDS 9/28/2020). The reference patent is not afforded safe harbor protection under 35 USC 121 because the cases share no overlapping continuity with respect to their corresponding filing dates and family histories. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims a method for treating AML with the sequences comprising the AMV546 homodimer (Claim 1) but where the underlying tendency of the tumor is for myelodysplasia-related changes (Claim 2), and where Evnin as discussed above rectifies those deficiencies for what is taught in the dosage treatment cycles for the use of AMV564.

Conclusion
12.	No claims are allowed.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643